DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of species (1) (the host cells are in an emulsion, see claim 22), species (5) (the antibody is a scFv, see claim 29), Species (11) (the antibody is an IgG, see claim 30), and species (16) (the host cells are B-cells, see claim 31) in the reply filed on  December 3, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 21, 22, and 25-40 will be examined. 

Information Disclosure Statement
The information disclosure statement filed on November 24, 2000 does not contain  
a legible copy of each of cited foreign patent documents and cited non-patent literature publications or does not indicate where can find these cited foreign patent documents and cited non-patent literature publications. It has been placed in the application file, but the information referred to these cited foreign patent documents and cited non-patent literature publications has not been considered.

Specification
The disclosure is objected to because of the following informalities: (1) since case 15/704,619 has been patented, applicant is required to update this information in paragraph [1]; and (2) paragraphs [9] and [16] mention Figure 1. However, there is no Figure in this instant application. 
Appropriate correction is required.
Claim Objections
Claim 21 is objected to because of the following informalities: (1) “each antibody can bind to one of antigen” in the providing step should be “each of the antibodies can bind to one of different antigens”; (2) “each antigen has a unique bar code that identifies the antigen” in the binding step should be “each antigen of the different antigens has a unique bar code that identifies the antigen”; (3) “the host cells that have bound the antigens” in the adding step should be “the host cells that have bound one of the antigens”; (4) “individual host cells bound to one of the antigens” in the isolating step should be “individual host cells from the plurality of the host cells bound to one of the different antigens”; (5) “the host cells bound to the antigens” in the adding step should be “the host cells from the plurality of the host cells bound to one of the different antigens”; (6) “a nucleic acid encoding the antibody light chain” in the adding step should be “the nucleic acids encoding the antibody light chains”; (7) “the nucleic acid encoding the antibody heavy chain” in the adding step should be “the nucleic acids encoding the antibody heavy chains”; and (8) the phrase “one of the primers of the second set has an overlap extension region for the nucleic acid encoding the antibody heavy chain” in the last “wherein” phrase should be deleted since the previous section has this limitation. 
Claim 25 or 26 is objected to because of the following informality: “the plurality of cells” should be “the plurality of host cells”. 
Claim 27 is objected to because of the following informality: “whereby each different antigen is attached to a different bead” should be “wherein each of the different antigens is attached to a different bead of the plurality of beads”. 
Claim 28 is objected to because of the following informality: “each unique barcode for each different antigen is attached to the beads for that antigen” should be “the unique barcode is attached to the antigen on each of the plurality of beads”.
Claim 35 is objected to because of the following informality: “a subject that mounted a protective immune response against a virus” should be “a subject that has a protective immune response against a virus”. 
Claim 37 or 38 or 39 is objected to because of the following informality: “the step of” should be deleted. 
Claim 38 or 39 is objected to because of the following informality: “into a vector” should be “in the vector”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 21, 22, and 25-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for providing a plurality of host cells wherein the host cells comprise a plurality of nucleic acids encoding a plurality of antibody heavy chains and encoding a plurality of antibody light chains and wherein the plurality of host cells express a plurality of different antibodies, does not reasonably provide enablement for making a nucleic acid recited in claims 21, 22, and 25-40. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) the court considered the issue of enablement in molecular biology. The Court summarized eight factors to
be considered in a determination of  “undue experimentation”. These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims. The Court also stated that although the level of skill in molecular biology is high, results of experiments in molecular biology are unpredictable.
To begin, there is no direction or guidance to show that a nucleic acid recited in claims 21, 22, and 25-40 can be made.  While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether a nucleic acids recited in claims 21, 22, and 25-40 can be made. 
The specification teaches that “[I]n some embodiments, human B cells with membrane bound receptors are isolated using magnetic separation. Cells are incubated with the mixture of bar code labelled antigens so that labelled antigens bind membrane bound immunoglobulin receptors. The cells are washed and optionally the cells may be FACS sorted after incubating them with a streptavidin-PE fluorophore. In some embodiments, the cells are then single cell sorted into plates containing a Triton based lysis mixture and poly-dt primer with a 5′ amplification tag. In some embodiments, a reverse transcription reaction is performed with a template switching reverse transcriptase, a template switch primer and appropriate buffer and dNTP mixture. The cDNA library with barcoded antigen is amplified with KAPA Hifi and primers specific to the amplification tag and the template switch sequence. In some embodiments, specific regions of interest, such as the heavy and light chain CDR regions and the antigen barcode, are amplified with primers containing a well-specific barcode and a 3′ primer to the region of interest via PCR. In some embodiments, these fragments are used to generate a sequencing library for high throughput sequencing. After sequencing, the data is de-convoluted by identification of well specific barcodes, sequence assembly of heavy and light chain reads and identification of reads with antigen barcodes” (see paragraph [0126] of US 2021/0079380 A1, which is US publication of this instant case). Although claim 21 requires binding some of the plurality of host cells to a plurality of different antigens, since claim 21 does not require that the surface of some of the plurality of host cells contains a receptor which binds to one of the different antigens, if the surface of some of the plurality of host cells does not contain a receptor which binds to one of the different antigens, it is unpredictable how some of the plurality of host cells can bind to a plurality of different antigens and how individual host cells from the plurality of host cells bound to one of the different antigens can be isolated such that a nucleic acid recited in claims 21, 22, and 25-40 cannot be made.  Furthermore, although claim 21 requires adding a first primer set, a second primer set, a third primer set, a plurality of dNTPs, and a polymerase to the host cells from the plurality of host cells that have bound one of the antigens, and reacting the first primer set, the second primer set, the third primer set, the dNTPs, the polymerase, the nucleic acid encoding the antibody heavy chain, and the nucleic acid encoding the antibody light chain, since claim 21 does not have a method step for releasing the nucleic acids encoding the antibody heavy chains and the nucleic acid encoding the antibody light chains from the host cells from the plurality of host cells that have bound one of the different antigens, if the nucleic acids encoding the antibody heavy chains and the nucleic acid encoding the antibody light chains are not released from the host cells from the plurality of host cells that have bound one of the different antigens, it is unpredictable how the first primer set, the second primer set, the third primer set, the dNTPs, and the polymerase can react with the nucleic acids encoding the antibody heavy chains and the nucleic acid encoding the antibody light chains such that a nucleic acid recited in claims 21, 22, and 25-40 cannot be made. In addition, since the specification teaches that “[I]n some embodiments, individual cells containing nucleic acids encoding the immune binding proteins are placed into microwells and/or an emulsion. In some embodiments, primers for the forward (F) and reverse (R) directions of the nucleic acids encoding the polypeptides for the immune binding protein (e.g., antibody heavy (H) and light (L) chains) are introduced (e.g., HF, HR, LF, and LR), as well as a polymerase enzyme and dNTPs to carry out template-directed amplification. In some embodiments, the F1 (e.g., HF) and R2 (e.g., LR) primers (or alternatively the LF and HR primers) contain an overlap extension region (OE) such that during cycled amplification these primers mutually extend each other. In some embodiments, a joint polypeptide (such as a scFv) can be encoded by the amplified nucleic acids, the OE region can also encode an amino acid linker sequence (FIG. 1A). In an alternate embodiment, the amplified nucleic acids are used in a sequencing reaction and one or more of the primers can include a barcode region (e.g., BC1, BC2, BC3 and/or BC4) (FIG. 1B). In some embodiments, the amplification reaction is carried out, resulting in a nucleic acid which codes for the two polypeptide chains of the immune binding protein (e.g., both a heavy and a light chain of an antibody). In some embodiments, the nucleic acid obtained from each well and/or emulsion is homogeneous and encodes the antibody made by the single cell placed in the microwell and/or emulsion. In some embodiments, nucleic acids obtained from the wells and/or emulsions are pooled to form a library of immune binding proteins (e.g., heavy/light chain pairs) that reflect the association of polypeptides (e.g., pairing of the antibody chains) from the source cells or genetic material”, “[FI]G. 1A-C show depictions of primers used in the invention and nucleic acid products made by the invention. FIG. 1A shows a reaction using light chain forward (LF) and light chain reverse (LR) primers where the LR primer includes an overlap extension region (OE). FIG. 1A also shows heavy chain forward (HF) and heavy chain reverse (HR) primers where the HF primer also includes an overlap extension region (OE). FIG. 1B shows an embodiment where one or more of the primers include a bar code region for identification of the nucleic acid made by the primers. FIG. 1C shows an embodiment where an antigen includes a nucleic acid that identifies the antigen, and which nucleic acid also has forward and reverse primers (antigen forward AF and antigen reverse AR) where the AR primer has an overlap region that will correspond to an overlap region of one of the heavy chain or light chain primers, e.g., the LF primer can include an OE that will correspond to the OE of the AR primer”, “[I]n some embodiments, immune binding proteins are made from individual cells that are placed into microwells and/or an emulsion. In some embodiments, forward (F) and reverse (R) primers are used for each individual chain of the immune binding protein (e.g., heavy (H) and light (L) chain primers designated HF, HR, LF, and LR), as well as a polymerase enzyme and dNTPs to carry out template-directed amplification. In some embodiments, the primers for an individual chain of the immune binding protein (e.g., the HF and HL primers for an antibody heavy chain and/or alternatively the LF and HR primers for the antibody light chain) contain an overlap extension region (OE) such that during cycled amplification the primers for one chain extend (amplify) nucleic acids encoding the other chains of the immune binding protein. In some embodiments, a joint polypeptide (such as a scFv or a single chain T-cell receptor) can be encoded by the amplified nucleic acids, and the OE region can optionally encode an amino acid linker sequence” and “[I]n some embodiments, a second overlap extension (OE) is placed on the BR and immune protein primers (e.g., for an antibody the LF primer). In this embodiment, following amplification one obtains a nucleic acid encoding the chains for the immune binding protein (e.g., heavy and light chains of an antibody), and the bar code for the antigen. In some embodiments, this multipartite nucleic acid is sequenced to identify the immune binding protein, and the antigens to which the immune binding protein bound” (see paragraphs [0009], [0016], [0057] and [0091] of US 2021/0079380 A1, which is US publication of this instant case), the specification clearly indicates that each of the forward primer for a nucleic acid encoding the antibody heavy chains and the reverse primer for a nucleic acid encoding the antibody light chains contains an identical nucleotide sequence. Although claim 21 requires that the first primer set comprises a forward primer and a reverse primer, wherein one of the primers of the first set has an overlap extension region for a nucleic acid encoding the antibody light chain, the other primer has an overlap extension region for the nucleic acid encoding the bar code, wherein the first primer set amplifies a nucleic acid encoding the antibody heavy chain, wherein the second primer set comprises a forward primer and a reverse primer, wherein one of the primers of the second set has an overlap extension region for the nucleic acid encoding the antibody heavy chain, wherein the second primer set amplifies the nucleic acid encoding the antibody light chain, wherein the third primer set comprises a forward primer and a reverse primer, and wherein the second primer set amplifies the nucleic acid encoding the bar code, since claim 21 does not require that each of the forward primer for a nucleic acid encoding the antibody heavy chains and the reverse primer for a nucleic acid encoding the antibody light chains contain an identical nucleotide sequence which hybridizes to an overlap extension region shared by the nucleic acid encoding the antibody heavy chains and the nucleic acid encoding the antibody light chains, it is unpredictable how a single nucleic acid that encodes the antibody light chain, the antibody heavy chain, and the bar code can be obtained after the reacting step as recited in claim 21 such that the nucleic acid encoding the antibody light chain, the antibody heavy chain, and the bar code cannot be placed into a vector as recited in claim 37 and the nucleic acid encoding the antibody light chain, the antibody heavy chain, and the bar code cannot be sequenced as recited in claims 38 and 39. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed. These undue experimentation at least includes to test whether a nucleic acids recited in claims 21, 22, and 25-40 can be made. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, and 25-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the nucleic acid encoding the bar code” in the first “wherein” phrase of the adding step.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “a nucleic acid encoding the bar code” before “the nucleic acid encoding the bar code”. Please clarify. 

Conclusion
16.	Note that claims 1-6 of US Patent No. 10,858, 649 B2 may be used to non-statutory double patenting reject claims 21, 22, and 25-40 after claims 21, 22, and 25-40 have been amended in response to this office action. 
17.	No claim is allowed. 
18.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 14, 2022